 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6
                                           AT SEATTLE
 7
     RAMON SILVA,
 8                                  Plaintiff,               Case No. C19-1090-JCC
 9          v.                                               ORDER

10 BENJAMIN SANDERS et al.,

11                                  Defendants.
12
                 This matter comes before the Court on Plaintiff’s motion for review de novo (Dkt. No.
13
     12) and Plaintiff’s response (Dkt. No. 13) to the report and recommendation of the Honorable
14
     Brian A. Tsuchida, United States Magistrate Judge (Dkt. No. 10). Having thoroughly considered
15
     parties’ filings, the report and recommendation, and the relevant record, the Court finds oral
16
     argument unnecessary and hereby issues the following order.
17
                 On July 12, 2019, Plaintiff filed his 28 U.S.C. § 1983 civil rights complaint. (See Dkt.
18
     No. 5.) In declining to serve Plaintiff’s complaint, Judge Tsuchida concluded that Plaintiff failed
19
     to state a claim against Defendants and granted Plaintiff leave to amend his complaint by August
20
     1, 2019. (Dkt. No. 6.) Instead of filing an amended complaint, Plaintiff objected to Judge
21
     Tsuchida’s order and requested de novo review by the Court. (Dkt. No. 7.) The Court overruled
22
     Plaintiff’s objections. (Dkt. No. 8.) Judge Tsuchida extended the deadline for Plaintiff to file an
23
     amended complaint to September 4, 2019. (Dkt. No. 9.)
     ORDER
     C19-1090-JCC
     1
 1            Instead of filing an amended complaint, Plaintiff again requested de novo review,

 2 summarily arguing that his complaint is already adequate and that the Court erred in ruling

 3 otherwise. (Dkt. No. 12.) The Court has already reviewed Plaintiff’s objections to Judge

 4 Tsuchida’s determination that the complaint is deficient. (See Dkt. No. 9) (overruling Plaintiff’s

 5 objections). The present motion for de novo review (Dkt. No. 12) is therefore DENIED.

 6          After Plaintiff failed to file an amended complaint by September 4, 2019, Judge Tsuchida

 7 conducted a thorough review of the record and relevant legal authority and now recommends that

 8 Plaintiff’s complaint be dismissed without prejudice. (Dkt. No. 10.) Plaintiff submitted a

 9 response to the report and recommendation that did not object to its merits. (Dkt. No. 13.)

10 Therefore, the Court hereby ORDERS that:

11          (1)     The Report and Recommendation (Dkt. No. 10) is ADOPTED.

12          (2)     Plaintiff’s complaint is dismissed without prejudice (Dkt. No. 10); and

13          (2)     The Clerk is directed to send a copy of this Order to Plaintiff.

14
            DATED this 25th day of September 2019.
15

16

17

18

19
                                                           A
                                                           John C. Coughenour
                                                           UNITED STATES DISTRICT JUDGE
20

21

22

23

     ORDER
     C19-1090-JCC
     2
